Citation Nr: 9906942	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-30 694	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety state 
with somatization disorder.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by labyrinthitis, joint pains, numbness of 
the arms and hands, gastrointestinal disability, and impaired 
vision, to include vitreous floaters.  

3.  Entitlement to an increased rating for right 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for left 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  

6.  Entitlement to an increased (compensable) rating for 
residuals of a hemorrhoidectomy.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 


INTRODUCTION

The veteran's DD Form 214 for active military service from 
October 1985 to July 1994, shows prior active military 
service of eleven years, two months and twenty six days.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf Conflict from December 13, 1990 to April 12, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for the 
disabilities for which increased ratings are sought and 
denied service connection for an acquired psychiatric 
disorder, as well as light headedness and disorientation 
(classified as labyrinthitis); joint pains; numbness of the 
arms and hands; gastrointestinal disability; and vision 
impairment.  

A May 1996 rating action denied service connection for 
tinnitus and although the veteran was notified of that 
denial, and of his appellate rights, an appeal was not 
initiated.  An August 1997 rating action of the St. 
Petersburg, Florida, RO granted service connection for 
headaches due to undiagnosed illness and assigned a 10 
percent disability rating under the analogous rating criteria 
for brain trauma which encompassed headaches, dizziness, and 
insomnia.  During an appeal, an award of service connection 
is a full grant of the benefit sought.  Any disability 
compensation rating assigned is a separately appealable 
issue, requiring the initiation and perfection of an appeal 
as to that matter.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, there having been no notice of 
disagreement filed as to the 10 percent rating for headaches, 
the level of the rating assigned is not at issue.  

The May 1996 rating action also granted 10 percent ratings 
for each service-connected knee disorder.  Since the 
appellant did not withdraw the increased rating claim after 
the grant of a 10 percent evaluation, the case is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claimant is presumed to be seeking the maximum rating 
allowed).  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf Conflict from December 13, 
1990 to April 12, 1991.  

2.  An anxiety state with somatization and conversion 
disorder was incurred during active service.  

3.  The veteran's joint pains, numbness of the arms and 
hands, and gastrointestinal symptoms are neuropsychological 
symptoms of his anxiety state with somatization and 
conversion disorder.  

4.  The veteran's symptoms of dizziness and light-headedness 
(classified as labyrinthitis) are either due to his service-
connected headaches or his service-connected anxiety state 
with somatization and conversion disorder.  

5.  The veteran's impaired vision is due to developmental 
refractive error and his vitreous floaters are not shown to 
be other than of the type of vitreous floater normally 
experienced by individuals or otherwise indicative of any 
ocular pathology, diagnosed or undiagnosed.  

6.  The veteran's right patellofemoral pain syndrome, with 
residuals of a partial right lateral meniscectomy, is 
manifested by slight limitation of flexion due to pain from 
early degenerative arthritis but no ligamentous laxity or 
instability.  

7.  The veteran's left patellofemoral pain syndrome is 
manifested by slight limitation of flexion due to pain from 
early degenerative arthritis but no ligamentous laxity or 
instability.  

8.  The veteran is service-connected only for hearing loss in 
the left ear, does not have total bilateral deafness, and the 
results of VA audiometric testing in October 1994, June 1996, 
and February 1997 translate into revised rating schedule 
auditory acuity level of II in the service-connected left ear.  

9.  The veteran's hemorrhoids are asymptomatic.  

10.  The service-connected disabilities do not produce a 
disability picture which renders impractical the application 
of the regular schedular rating standards, have not 
necessitated frequent periods of hospitalization, and do not 
cause marked interference with employability.  


CONCLUSIONS OF LAW

1.  An anxiety state with somatization disorder was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  Service connection for an undiagnosed illness manifested 
by labyrinthitis, joint pains, numbness of the arms and 
hands, gastrointestinal disability, and impaired vision, to 
include vitreous is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991);  38 C.F.R. § 3.317 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for right patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes (DCs) 5010-5003, 
5256-5261 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for left patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes (DCs) 5010-5003, 
5256-5261 (1998).

5.  An increased (compensable) evaluation for hearing loss of 
the left ear is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 51079(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85, 4.87, Part 4 and 
Diagnostic Code 6100 (1998).  

6.  An increased (compensable) evaluation for residuals of a 
hemorrhoidectomy is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
&); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.41, 4.114, Diagnostic Code 
7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are plausible and thus "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
which mandates a duty to assist the veteran in developing all 
evidence pertinent to his claims.  

In his July 1996 VA Form 9 the veteran alleged that VA 
examinations of his hemorrhoidectomy residuals and as to his 
vertigo and labyrinthitis were inadequate and he requested an 
independent medical evaluation as to the latter.  However, he 
was afforded a Persian Gulf examination in September 1994, 
several different VA examinations in October 1994, including 
a neurology evaluation by a non-VA examiner, and additional 
VA examinations in 1997 (following receipt of the 1996 VA 
From 9).  Accordingly, it is the determination of the Board 
that the evidentiary record is sufficient both in scope and 
in depth for a fair, impartial, and fully informed appellate 
decision.  

Background

Review of the service medical records reflect that the 
examination for entrance into the first period of military 
service in February 1971 was negative for pertinent 
abnormality except that the veteran's uncorrected visual 
acuity was 20/200.  In an adjunct medical history 
questionnaire it was noted that the veteran wore glasses.  In 
November 1976, the veteran was seen for complaints of 
diarrhea and lower abdominal cramps.  The December 1976 
examination for separation from the first period of military 
service was negative for pertinent abnormality except that 
his uncorrected visual acuity was 20/200.  

The veteran was given prescription lenses during both periods 
of active service and during his second period of service 
myopic astigmatism was noted in March 1984 as well as July 
and September 1988.  In August 1993 and February 1994 it was 
reported that, by history, he had had vitreous floaters and 
his intraocular pressure was borderline.  

The November 1979 examination for entrance into the second 
period of military service was negative for pertinent 
abnormality except that his uncorrected visual acuity was 
20/200.  In January 1981 he had diarrhea and vomiting due to 
viral gastritis.  The veteran had incision and drainage of an 
external hemorrhoid in March 1987.  In April 1988 lateral 
epicondylitis of the right elbow was noted.  In May 1989 he 
had nausea, vomiting, and diarrhea due to gastroenteritis.  
For several months in 1990, the veteran had pain and swelling 
in several areas and he was given medication for suspected 
Lyme's disease because he had been previously bitten by a 
tick.  In September 1990 he had a partial right lateral 
meniscectomy for a bucket handle menisceal tear.  

In July 1991, the veteran complained of neck pain and the 
impression was a muscle strain.  In August 1991 he had 
hemorrhoidal banding.  In May 1992 he complained of having 
had stomach pain, off and on, for 2 months, without vomiting 
or diarrhea.  The assessment was that the pain was of 
questionable etiology.  In June 1992 he complained of 
dizziness and feeling as if he were going to lose 
consciousness.  After an examination the assessment was 
labyrinthitis.  However, the next day, after examination, the 
assessment was resolving labyrinthitis.  In August 1992 he 
had a hemorrhoidectomy.  

In October 1992 he complained of neck pain with headaches but 
examination disclosed no abnormality of the neck and he had 
no history of trauma.  The assessment was that arthritis 
versus muscle tension was to be ruled out.  X-rays of his 
cervical spine in October 1992 disclosed no abnormality.  The 
assessment was neck pain, in the area of the spinous process 
of C7, of unknown etiology, probably traumatic.  

In March 1993 he complained of having dizziness for 6 months 
and it was noted that he had initially been treated for an 
inner ear infection.  The assessment was mild infrequent 
episodes of dizziness of unknown etiology.  In November 1993 
he related that the frequency of the episodes had increased.  
He was not sure but felt that the episodes of vertigo were 
brought on by motion.  He also had a feeling of light-
headedness and it was recently associated with right arm 
numbness and fasciculation of the right triceps.  The 
episodes were also associated with a sense of anxiety.  After 
examination the assessment was chronic vertigo of unknown 
etiology but was questionably of vestibular versus cardiac 
origin.  In December 1993 it was noted that anxiety syndrome 
was a differential diagnosis.  A cardiac work-up later in 
December 1993 yielded an impression of atypical chest pain 
associated with multiple somatic complaints and it was likely 
that he had acid dyspepsia but he was neurologically intact.  
Another evaluation in December 1993 yielded an assessment of 
probable noncardiac chest pain with multiple somatic 
complaint, and it was noted that his anxiety played a large 
part in his symptom complex.  

In February 1994 he was afforded an evaluation to determine 
if there was inner ear disease and electronystagmography 
(ENG), in positional testing, yielded positive results which 
might suggest a non-localizing lesion but all other results 
were nonsignificant.  

In March 1994 the veteran reported that auditory (an electric 
drill) or visual (tile pattern on the floor) would stimulate 
his dizziness or light-headedness.  Auditory brain evoked 
response (ABR) testing was abnormal.  In April 1994, an upper 
gastrointestinal (UGI) series was entirely normal and also in 
April 1994 he complained of headaches and numbness of both 
hands.  His various somatic complaints had decreased in 
frequency but he still had occasional dizziness.  His main 
symptoms were posterior headaches and numbness of the hands.  
The hand numbness was intermittent and was without known 
exacerbating causes.  

In June 1994, it was noted that the conclusion from the 
veteran's prior work-up was that further work-up for organic 
etiology was not indicated.  He was given a trial course of 
Elavil and informed that psychological evaluation might be 
beneficial.  Examination for service retirement in April 1994 
was negative except that his uncorrected visual acuity 
remained 20/200 and it noted a history of exposure to oil and 
smoke in Southwest Asia.  In an adjunct medical history 
questionnaire he complained of headaches with light-
headedness and had reflux with heartburn.  

In September 1994 the veteran was afforded a VA examination 
for the Persian Gulf Registry, at which time he reported that 
for the last 10 months he had had headaches, numbness of the 
hands, dizziness, an unsteady gain, belching, seeing spots 
before his eyes, neck pain, and pain in his elbows and knees, 
which he felt were related to exposure to oil and smoke in 
the Persian Gulf.  He reported that no abnormalities had been 
found after extensive work-ups during service and had been 
told that he was under stress.  He had been stationed in 
Saudi Arabia and in Kuwait from November 1990 to April 1991.  
He also complained of chest pain, shortness of breath, lack 
of energy, nausea, and diarrhea but denied psychiatric 
illness.  

On examination he appeared to be anxious.  No abnormality of 
his eyes was found.  There was no tremor, clubbing or 
cyanosis of his hands.  There was no hernia and no swelling, 
tenderness or effusion of his joints.  Neurologically there 
was no abnormality.  

On VA examination for ear disease in October 1994 it was 
reported that the veteran's attack of vertigo had been slowly 
progressive since June 1990, and especially bad from 
September 1993 to April 1994.  He had had disorientation and 
staggering which were not associated with tinnitus.  After 
examination the diagnosis was probable Meniere's disease.  On 
VA audiometric evaluation he related that in October 1993 he 
had begun having headaches and reported that "gas" would 
bring on light-headedness.  If he saw floor tiles with a 
pattern he felt as if he would fall.  He had last had an ear 
infection 5 years ago.  ABR testing was essentially normal, 
bilaterally.  

On official neurology evaluation in October 1994 the veteran 
stated that since October 1993 he had had attacks of light-
headedness with nausea, upper extremity numbness, and gaseous 
bloating with associated muscle spasm and a sensation of 
impending loss of consciousness.  He reported feeling acutely 
anxious and having a 'gurgling sensation' in the back of his 
head.  On examination he seemed anxious but had no organic 
cerebral signs and his cranial nerves were unremarkable.  
There was no indication of significant organic neurological 
disorder and it was suspected that the symptoms were related 
to an anxiety state.  

On VA psychiatric examination in October 1994 the veteran 
related that after the onset of his symptoms in October 1993 
he had had anxiety because he was worried about his physical 
condition.  His experiences in the Republic of Vietnam had 
not been bad and he denied having nightmares or severe 
anxiety about Vietnam.  He denied having anxiety or 
depression at the time of the examination but reported 
becoming nervous at times for no apparent reason.  After a 
mental status evaluation the diagnosis was an anxiety state, 
not otherwise specified.  

On VA compensation and pension examination in October 1994 it 
was reported that the veteran had had no significant 
hemorrhoidal symptomatology since his last hemorrhoid 
operation (which was erroneously reported to have been in 
1989) but once or twice a month he would have a little 
soiling if he felt as if he suddenly needed to go to the 
bathroom.  However, this depended upon what he ate.  He also 
complained of a considerable amount of gas as being one of 
the primary factors in his sudden need to move his bowels and 
also led to dizziness but it was reported that an UGI series 
had been normal.  He took no prescribed medication for 
gastrointestinal symptom but took Rolaids on his own.  

On examination he appeared to be somewhat anxious.  There 
were no palpable abdominal masses or organs and his bowel 
sounds were normal.  On external visualization, his rectal 
area was normal but he declined a new rectal examination, 
stating that it was normal.  The impressions were apparent 
anxiety disorder and past hemorrhoidectomies with only 
complaints of minimal incontinence at times of excessive 
flatulence.  It was also reported that his gastrointestinal 
disorder was flatulence and was presumably functional because 
(in essence) there was no organic diagnosis.  

On VA examination of the veteran's knees in October 1994 the 
veteran reported having had chipped cartilage in his 'left' 
knee which was apparently unverified by any particular test.  
He had had no further treatment for his left knee and still 
occasionally had pain, mostly above the kneecap.  After right 
knee surgery, his right knee would ache under some weather 
conditions and felt swollen.  A day after lifting heavy 
weight, he had pain upon ambulation, and had pain and 
stiffness in the morning.  On examination his right thigh was 
1 cm. larger circumference than the left, which was 
consistent with his being right-handed.  Extension of each 
knee was full and flexion was to 130 degrees on the right and 
to 135 degrees on the left.  The left knee was entirely 
normal.  In the right knee he had a click on performing 
McMurray's test but there was no patellofemoral grinding, 
effusion, swelling or ligamentous laxity.  X-rays of the 
knees revealed a small calcific density projected over the 
left anterior knee compartment.  The diagnoses were residual 
derangement of the right knee and possible early post-
traumatic arthrosis in both knees.  

On file are VA outpatient treatment (VAOPT) records from 1994 
to 1996.  These reveal that in September  1995 the veteran 
complained of having had a growth in the rectal area for 2 
months.  On examination there was a question of a cyst on the 
inner aspect of the left buttock from which there was no 
discharge.  There was no tenderness and it was not fluctuant.  
In June 1995 he complained of seeing spots and on examination 
in September 1995 the assessments included increased 
intraocular pressure with mild asymptomatic cups and mild 
chronic blepharitis.  In January 1996 the assessment, after a 
mental status evaluation, was anxiety disorder.  
Psychological testing in February 1996 revealed that he 
tended to somatize when having psychological stress.  The 
assessment was "somatization disorder (conversion)."  In 
June 1996 vestibular function test results indicated left 
labyrinthitis or vestibular nerve involvement but it was 
noted that this was not consistent with a prior 
electronystagmogram (ENG) in 1994.  In July 1996 he 
complained of having heard a 'pop' in his left knee and 
having had pain since then.  On repeat ENG testing in August 
1996 it was noted that there had been a repeatable finding of 
mild left unilateral weakness but the current testing 
suggested a right directional preponderance.  There was no 
spontaneous nystagmus and the directional preponderance, in 
the absence of a spontaneous nystagmus, was non-localizing.  
Also, in August 1996 he complained of neck pain.  He 
underwent a left knee arthroscopy in October 1996.  

On VA examination for ear disease in February 1997 it was 
reported that the veteran had no history of ear infections 
and after examination the diagnoses were that a mixed-type 
hearing loss in the left ear and otosclerosis of the left ear 
were to be ruled out.  

On VA neurology evaluation in February 1997 the veteran 
reported that in the past he had been given Valium for 
anxiety and stress.  He also complained of left-sided 
numbness and weakness, and it was noted that this did not 
appear to have an organic origin, and seeing spots.  His 
neurology examination was within normal limits.  The 
diagnoses were recurrent headaches with a strong psychogenic 
component but other normal neurologic examination.  

On VA psychiatric examination in February 1997 the veteran 
reported having problems with anxiety since 1992.  He also 
related his various somatic complaints.  On mental status 
evaluation his mood was somewhat anxious.  It was reported 
that he tended to minimize his symptoms, frequently stating 
"I'm not crazy."  The impression was that the presented 
with symptom of anxiety but did not meet the criteria for a 
diagnosis for panic attacks or panic disorder.  While his 
anxiety symptoms were distressing, he had found a means of 
coping with them.  The formal diagnoses were a mild anxiety 
disorder, not otherwise specified, and a personality disorder 
not otherwise specified with obsessive-compulsive traits.    

On VA examination of the veteran's knees in February 1997 the 
veteran related having crunching, catching, and popping in 
his right knee but denied instability or giving way.  His 
right knee symptoms were worse upon activity and assuming a 
squatting position.  He reported that his left knee 
disability was worse than this right knee.  He had dull 
aching upon activities, which had progressive worsened over 
the last 10 years.  A recent VA arthroscopic examination had 
been negative but he maintained that his left knee pain 
continued and was worse with activity, e.g., squatting or 
extended walking but he denied instability.  

On examination the veteran's gait was normal.  He had 
tenderness to palpation of the lateral joint line of the 
right knee but no patellofemoral crepitus, instability or 
effusion.  He had mild crepitus on motion of the right knee 
which was from full extension to 110 degrees of flexion, with 
pain at the extreme of flexion.  He also had pain at the 
extreme of flexion of the left knee, motion of which was from 
full extension to 105 degrees of flexion.  There was moderate 
patellofemoral crepitus of the left knee on motion and medial 
joint line tenderness.  He had mild left medial 
patellofemoral retinacular tenderness but no instability, 
effusion or warmth.  X-rays of the knees revealed medial and 
lateral loss of joint space with early degenerative joint 
disease (DJD) but the patellofemoral articulation appeared to 
be fairly unremarkable.  The diagnoses were DJD of each knee 
(described as mild in the left knee) with status post partial 
lateral meniscectomy of the right knee with progressive 
lateral degenerative arthritis.  It was commented that 
although the veteran had limited knee motion, 
radiographically, his X-ray findings were not as severe as 
his physical findings and subjective complaints and, thus, 
there could be an element of malingering.  He could not 
tolerate motion of either knee beyond 110 degrees without 
complaints of severe pain.  It was felt that he had mild to 
moderate early degenerative arthritis in both knees.  

Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

In addition to a somatization or conversion disorder, an 
anxiety disorder has also been diagnosed.  The earliest 
evidence of symptoms of anxiety is during military service 
and the veteran was even given psychotropic medication during 
service.  While the veteran neither formally sought nor 
received treatment for psychiatric disability during service, 
it is clear from the record that he began developing various 
physical symptoms during military service as part of the 
subsequently diagnosed somatization or conversion disorder.  

The very chronology of having developed a wide array of 
somatic symptoms in conjunction with more clearly psychiatric 
symptoms is of significant probative value in light of the 
additional diagnoses of a somatization or conversion 
disorder.  While a psychiatric disability was never formally 
diagnosis during service, this is not a requirement for a 
grant of service connection.  

Overall, the evidence supports the claim for service 
connection for an anxiety state with somatization and 
conversion disorder.  


Undiagnosed Illness

"Persian Gulf syndrome" is not a disease entity currently 
recognized by VA or within the medical community.  60 Fed. 
Reg. 6661 (February 3, 1995).  

Under 38 C.F.R. § 3.317 (1998) VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability: (I) became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  Under 38 C.F.R. 
§ 3.317(d)(1) the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  

"[O]bjective indications of chronic disability" include 
both signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  A single symptom or sign may be 
sufficient to establish entitlement under 38 C.F.R. § 3.317, 
provided it is determined to be the result of an undiagnosed 
illness.  60 Fed. Reg. 6661 (February 3, 1995).  "A 'disease' 
is manifested by a characteristic set of symptoms and signs 
(Dorland's Illustrated Medical Dictionary, 27th ed.)."  60 
Fed. Reg. 6661 (February 3, 1995).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3). 
The 6 month period is commonly accepted within the medical 
community for determining chronicity and the measurement of 
the 6-month period of chronicity can be reported and 
documented during a medical examination or as established by 
other, non-medical evidence.  60 Fed. Reg. 6661 (February 3, 
1995).  

If a physician is unable to attribute a disability to a known 
clinical diagnosis he would routinely note that fact, and in 
the event of conflicting findings the VA must resolve the 
issue on the basis of all medical evidence of record.  60 
Fed. Reg. 6662 (February 3, 1995).  Even if a veteran 
presents with purely subjective symptoms, it nonetheless 
establishes a basis for a valid claim; however, some 
objective indication of the presence of a chronic disability 
attributable to an undiagnosed illness is required.  60 Fed. 
Reg. 6662-63 (February 3, 1995).  

Ordinarily, an objective indication is established through 
medical findings, in the medical sense of evidence 
perceptible to an examining physician but the VA will also 
consider non-medical indications which can be independently 
observed or verified, e.g. time lost from work, seeking 
medical treatment for symptoms, evidence of changes in 
appearance, physical abilities, and mental or emotional 
attitude, etc.  

Lay statements establishing personal experience to make their 
observations or statements concerning the appearance of the 
signs or symptoms of a veteran's illness may be used to 
establish service connection.  60 Fed. Reg. 6664 (February 3, 
1995).  

As relevant herein, under 38 C.F.R. § 3.317(b) signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, and (12) abnormal weight 
loss.  The list at 38 C.F.R. § 3.317(b) is simply a guideline 
and is not exclusive.  60 Fed. Reg. 6661 (February 3, 1995).  

Under 38 C.F.R. § 3.317(c)(1) service connection will not be 
granted if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 

The prohibition contained in 38 C.F.R. § 3.317(c)(2), 
providing for rebuttal of presumptive service connection if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War, 
applies whether the illness was alleged to have occurred 
during service or during the presumptive period.  60 Fed. 
Reg. 6662 (February 3, 1995).  The affirmative evidence to 
rebut presumptive service connection does not require a 
conclusive showing but must be competent to indicate the time 
of existence or inception and support a conclusion that a 
disease was not incurred in service.  60 Fed. Reg. 6662 
(February 3, 1995).  

The Board notes that compensation under 38 C.F.R. § 3.317 is 
not available in this case because the veteran's symptoms has 
been attributed to known clinically diagnosed disorders.   

As noted, § 3.317(a)(ii) provides, in pertinent part that 
disability compensation is not payable to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section, if 
attributable by history, physical examination, and laboratory 
tests to any known clinical diagnosis.  

In this regard, VA psychological testing in February 1996 
revealed that the veteran had a tendency to develop anxiety 
when under stress and to have somatic symptoms.  The 
assessment was "somatization disorder (conversion)."  In 
other words, when the veteran is under stress he develops 
some signs and symptoms of a physical nature but these are 
not due to organic disease.  The provisions of 38 C.F.R. 
§ 3.317 were never intended as a method of providing service 
connection for psychosomatic or functional symptoms.  Rather, 
it is clear from the language of the regulation that an 
actual organic illness must be the source or origin of the 
signs and symptoms for which the underlying illness has not 
been diagnosed.  

While Meniere's syndrome and labyrinthitis have been 
suspected as the origin of some of the veteran neurological 
complaints, repeated testing has yielded inconsistent results 
and this is not demonstrated to be other than consistent with 
a somatization or conversion disorder or to be associated 
with the service-connected headaches.  Here, the veteran's 
symptoms of joint pain, vertigo, disorientation, light 
headedness, a sensation of being 'hung over', and numbness of 
the upper extremities are either part of the service-
connected headaches or are functional in nature and due to 
either the diagnosed anxiety disorder, somatization or 
conversion disorder, or an obsessive-compulsive personality 
disorder.  In fact, this was the medical impression on VA 
neurology examination in October 1994.  Further, personality 
disorders are developmental in nature and may not be service-
connected.  38 C.F.R. § 3.303(c).  

The veteran has also reported having a gastrointestinal 
disturbance consisting of a gaseous and bloated feeling.  
However, nothing in the clinical records indicates that this 
is anything more that common flatulence which occurs in all 
individuals.  Indeed, the VA October 1994 compensation and 
pension found that his flatulence was presumably functional 
because there was no organic illness.  

Service medical records reflect that he was given 
prescription lenses due to myopia and astigmatism of both 
eyes.  Under 38 C.F.R. § 3.303(c) (1998) congenital or 
developmental disorders, including refractive errors of the 
eyes, are not diseases or injuries for the purpose of VA 
disability compensation.  Myopia and astigmatism are 
refractive errors and thus are not compensable.  

In August 1993 the veteran complained of seeing spots and 
after an optometry examination the impressions included 
vitreous floater by history, borderline intraocular pressure, 
and no apparent vitreous retinal disease.  "A vitreous 
floater is a bit of optical debris as a dead cell or cell 
fragment in the vitreous humor or lens that may be perceived 
as a spot before the eye.  Nix v. Brown, 4 Vet. App. 462, 464 
(1993).  

Postservice clinical records indicate that the veteran has 
some increase in the intraocular pressure of his eyes.  
However, while the list in § 3.317(b) is not exclusive, the 
Board notes that visual or ocular disturbances of any kind 
are simply not listed.  Moreover, even to the extent that 
such symptoms might be considered under 38 C.F.R. § 3.307, 
there is no evidence that the veteran's floaters are a 
neurological sign or symptom under § 3.317(b)(6) or actually 
productive of disability and, thus, not an "illness."  
Further, a VA ophthalmologic evaluation on an outpatient 
basis in September 1995 noted that his intraocular pressure 
had been borderline for four years.  It was also noted that 
he had mild blepharitis.  Blepharitis is an inflammation of 
the eyelids.  Beaty v. Brown, 6 Vet. App. 532, 535 (1994).  
In sum, the vitreous floaters are not shown to be indicative 
of an actual acquired illness or disorder of the eyes or of 
an undiagnosed ocular or neurologic illness.  

Increased Ratings

Disability evaluations are based on the average impairment of 
earning capacity and are primarily determined by comparing 
objective and clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  A higher schedular rating will be assigned if the 
disability more closely approximates those criteria; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
An extraschedular evaluation is assignable if there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization rendering impractical and 
inadequate the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, the 
veteran's medical and industrial history since the incurrence 
of disability, and treatment and reasons therefor over the 
years, are to be considered.  38 C.F.R. § 4.41.  38 C.F.R. 
§ 4.10 provides that a full description of the effects of the 
disability upon the person's ordinary activity is required.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

In is noteworthy that, in this case, the veteran appealed the 
initial grant of the disability ratings for right and left 
patellofemoral pain syndrome, hearing loss, left ear and 
residuals of a hemorrhoidectomy, part of his original claims 
seeking entitlement to service connection for these 
disabilities.  His appeal is not new claims seeking increased 
disability ratings.  Fenderson v. West, No. 96-94, slip op. 
at 7  (U.S. Vet. App. Jan. 20, 1999) (citing Suttman v. 
Brown, 5 Vet. App. 127, 136  (1993) (claim for increase 
"based upon facts different from the prior final claim"); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32  (1992) (in 
claim for increased rating "veterans claim that his service-
connected disability has undergone an increase in severity 
since that prior claim")).  A main distinction between these 
two types of claims is that, in a claim seeking an increased 
disability rating, the current level of disability is of 
primary importance.  Id. at 8 (citing Francisco v. Brown, 7 
Vet. App. 55, 58 (1994)).  This rule is not applicable when 
the appeal concerns the initial assignment of a disability 
rating; in these instances, appeals should be decided based 
on the evidence of record at the time of the initial 
evaluation.  However, for both types of claims, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In this regard, for claims seeking entitlement to 
disability compensation, the effective date of a disability 
rating is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i)  (1998).

Right and Left Patellofemoral Pain Syndromes

A ten percent rating is assigned for right patellofemoral 
pain syndrome under 38 C.F.R. § 4.71a, DC 5262 (1997) as 
analogous to impairment of the tibia and fibula.  Under DC 
5262, a 10 percent rating is warranted for malunion of the 
tibia or fibula with slight knee disability, 20 percent is 
warranted for moderate disability, and 30 percent for marked 
knee disability.  

In addition, the Board will consider the diagnostic criteria 
of DC's 5010-5003, 5256, 5257, 5258, 5259, 5260, and 5261 for 
evaluating the knee impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and a 30 
percent evaluation for severe disability.  38 C.F.R. Part 4, 
DC 5257.   

Under DC 5259 a 10 percent rating is the highest and only 
rating for symptomatic removal of a semilunar cartilage of a 
knee.  Under DC 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may 
be assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Diagnostic Code 5256 provides that a 30 percent evaluation is 
warranted when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees.  38 C.F.R. Part 4, DC 5256.  When the knee is 
ankylosed in flexion between 10 degrees and 20 degrees, a 40 
percent  evaluation is warranted; ankylosis in flexion 
between 20 and 45 degrees warrants a 50 percent evaluation.  
With extremely unfavorable ankylosis of the knee in flexion 
at an angle of 45 degrees or more, a 60 percent evaluation is 
assigned.   Id.

Normal range of  motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. Part 4, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. Part 4, DC 5261.

The veteran has early DJD and medial and lateral joint space 
loss of each knee, and residuals of a partial right lateral 
meniscectomy.  As to the right knee, on examination in 1994 
flexion was to 130 degrees and a positive McMurray's test but 
flexion to only 110 degrees on examination in 1997 with 
crepitus on motion and pain at the extreme of flexion.  

As to the left knee, on examination in 1994 flexion was to 
135 degrees and was clinically normal but flexion was to only 
105 degrees on examination in 1997 when he also had medial 
joint line tenderness and moderate patellofemoral crepitus on 
motion.  

However, there is no evidence of ankylosis, ligamentous 
laxity or instability, joint effusion or warmth of either 
knee and despite the veteran's complaints of discomfort and 
pain, there is no impairment of his gait and he has never 
used any ambulatory aid.  Also, there is no documented 
neurological impairment of his knees, or of his lower 
extremities due to his knee disabilities, and there is no 
clinical evidence of decreased lower extremity strength.  

Given only these minimal clinical findings, which warrant a 
10 percent rating due to arthritis and painful limitation of 
motion, an evaluation in excess of 10 percent is not 
warranted on any schedular basis.  Moreover, even after 
consideration of the complaint of pain, particularly pain on 
the extreme of flexion, a higher schedular rating is not 
warranted in light of the clinical suspicion of possible 
malingering voiced by the VA examiner in 1997 because the 
physical findings and subjective complaints were not in 
keeping with the minimal X-ray findings.  

Left Ear Hearing Loss

Hearing loss is organic impairment of hearing acuity.  
38 C.F.R. § 4.87.  The evaluation of unilateral auditory 
impairment (hearing loss in one ear) is based on the results 
of controlled speech discrimination testing, together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 hertz.  The revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 and Part 4, DCs 
6100 to 6110.  The rating to be assigned for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of service-connected unilateral hearing loss 
range from a noncompensable evaluation to 10 percent, based 
on organic impairment of hearing acuity.  A noncompensable 
evaluation is for assignment for unilateral hearing loss when 
the veteran's hearing acuity in the service-connected ear is 
level IX or less.  To warrant a compensable evaluation of 
10 percent for unilateral hearing loss, hearing acuity in the 
service-connected ear must be level X or XI.  

When service connection is in effect for hearing loss in only 
one ear, hearing acuity in a nonservice-connected ear must be 
regarded as normal for rating purposes, absent total 
bilateral deafness.  38 U.S.C.A. § 1160(a)(3) (West 1991) and 
38 C.F.R. § 3.383(a)(3) (1997).  See also VAOGCPREC 32-97.  
Since total bilateral deafness is not shown, and because the 
veteran is service-connected only for hearing loss in the 
left ear, the hearing acuity in the nonservice-connected 
right ear must be regarded as normal for rating purposes.  
That is, for purposes of computing the appropriate rating, 
hearing acuity in the right ear will be considered to be 
normal at level I.  

On the authorized VA audiological evaluation in October 1994, 
the veteran's' pure tone thresholds, in decibels, in the left 
ear were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
25
40
65
65
49

Speech audiometry revealed speech discrimination ability of 
88 percent in the service connected left ear.  This 
translates into Level II hearing acuity in the service 
connected left ear.  

On the authorized VA audiological evaluation in June 1996, 
the veteran's' pure tone thresholds, in decibels, in the left 
ear were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
25
40
60
60
46

Speech audiometry revealed speech discrimination ability of 
84 percent in the service connected left ear.  This 
translates into Level II hearing acuity in the service 
connected left ear.  

On the authorized VA audiological evaluation in February 
1997, the veteran's' pure tone thresholds, in decibels, in 
the left ear were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
30
45
60
65
50

Speech audiometry revealed speech discrimination ability of 
88 percent in the service connected left ear.  This 
translates into Level II hearing acuity in the service 
connected left ear.  

Since, as noted, the auditory acuity level must be level X or 
XI for a compensable evaluation for unilateral hearing loss, 
a compensable evaluation is not warranted, even after 
consideration of 38 C.F.R. §§ 3.321(b)(1) and 4.2.  "The 
regulations are clear.  Under the schedule of ratings, level 
I and level II hearing are noncompensable.  38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).  

At the time of the VA examination in February 1997 the 
veteran used a hearing aid.  
The mere fact that the veteran uses a hearing aid does not 
establish a basis for a compensable evaluation because 38 
C.F.R. § 4.86 (1998) provides that the evaluations derived 
from the rating schedule are intended to make a proper 
allowance for improvement by the use of hearing aids.  As 
noted, the rating schedule requires an essentially 
mathematical process using numeric scores obtained on VA 
audiometry testing for determining the appropriate rating for 
hearing impairment.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Here, after performing the required 
mathematical process, it is clear that hearing acuity in the 
service-connected left ear is level II, far short of the 
required level X or XI required for a compensable rating.  

Hemorrhoidectomy Residuals

Under 38 C.F.R. § 4.114, DC 7336 external or internal 
hemorrhoids warrant a noncompensable evaluation when either 
mild or moderate.  When large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences a 10 percent evaluation is warranted.  With 
persistent bleeding and with secondary anemia, or with 
fissures a 20 percent evaluation is warranted.  

There is no current medical evidence that the veteran has 
large, thrombotic, or irreducible hemorrhoids or frequent 
recurrences of hemorrhoidal discomfort.  Rather, he has some 
complaints of soiling his clothing when he has flatulence or 
gaseous bloating, but this was noted by the examiner to be 
only minimal.  While he did have a left gluteal cyst, this is 
not shown to be related to or part and parcel of the residual 
hemorrhoidal pathology and, even if it were, it was not 
tender or fluctuant.  Accordingly, the Board concludes that 
the residuals of hemorrhoidectomy are no more than mild, or 
at most moderately disabling and, thus, a compensable rating 
is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
There is no evidence of frequent periods of hospitalization 
or marked interference with employment.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

ORDER

Service connection for an anxiety state with somatization 
disorder is granted. 

Service connection for an undiagnosed illness manifested by 
labyrinthitis, joint pains, numbness of the arms and hands, 
gastrointestinal disability, and impaired vision, to include 
vitreous floaters, is denied.  

An increased evaluation for right patellofemoral pain 
syndrome is denied.  

An increased evaluation for left patellofemoral pain syndrome 
is denied.

An increased (compensable) evaluation for hearing loss of the 
left ear is denied.

An increased (compensable) evaluation for residuals of a 
hemorrhoidectomy is denied.  


		
	A. BRYANT 	
	Member, Board of Veterans' Appeals



 

- 17 -


- 1 -


